Citation Nr: 0320158	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
disability, currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for left hip 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from April 1976 to 
April 1996.

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that inter alia denied 
entitlement to an increased evaluation for right shoulder 
traumatic arthritis with bursitis and status post 
decompression surgery, denied an increased evaluation for 
left hip bursitis, and denied a total disability rating for 
compensation purposes based on individual unemployability 
(hereinafter referred to as a TDIU claim).  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran requested a hearing before an RO hearing officer; 
however, he later withdrew that request.  

The veteran's claims file reflects that in September 1998 he 
submitted a notice of disagreement (NOD) mentioning the left 
hip and right shoulder disability ratings.  The RO issued a 
statement of the case (SOC) addressing those issues in 
October 1998 and the veteran immediately submitted a VA Form 
9, Substantive Appeal.  On the Form 9, the veteran argued for 
increased ratings for the right shoulder and left hip and he 
specifically re-asserted that he could not work due to 
service-connected disabilities.  Although some ambiguity 
might exist, the Board construes the assertion of 
unemployability as an NOD and intent to appeal the TDIU 
claim.  The RO has not issued an SOC on the TDIU claim.  The 
United States Court of Appeals for Veterans Claims has held 
that an unprocessed NOD should be remanded, rather than 
referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


REMAND

In October 2002, the Board undertook its own development of 
the claims for increased ratings for the right shoulder and 
left hip pursuant to the Board's authority to do so under 
38 C.F.R. § 19.9(a)(2) (2002).  Subsequently, the Board 
obtained additional pertinent medical evidence.  The veteran 
has not waived his right to initial RO consideration of this 
evidence.  

On May 1, 2003, 38 C.F.R. § 19.9 was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2) and § 20.1304, are inconsistent 
with 38 U.S.C.A. § 7104(a), because § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
veteran's waiver.  

Thus, a remand will now be necessary so that the RO may 
initially consider the new evidence and issue a supplemental 
statement of the case (SSOC) addressing all pertinent 
evidence received since the prior SSOC.  

As noted in the introduction, the RO must also process the 
NOD to the denial of the TDIU claim.  Manlincon, supra.  

Accordingly, this case is remanded for the following action:

1.  The RO should consider all evidence 
pertinent to the rating for the right 
shoulder and for the left hip.  
Thereafter, if these issues remain in 
appellate status, the RO should issue an 
SSOC to the veteran and his 
representative.  

2.  The RO should process the veteran's 
NOD to the denial of his TDIU claim.  
After all development deemed warranted by 
the record is complete, the RO should re-
adjudicate the claim for entitlement to 
TDIU on the basis of all pertinent 
evidence of record and legal authority.  
If denied, the RO should issue an SOC to 
the veteran and his representative 
discussing the TDIU claim and informing 
them of the time limits for submitting a 
substantive appeal on this issue.  

3.  The RO should allow the appellant the 
requisite period of time for a response.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




